ORDER
PER CURIAM.
Movant, Robert Jones, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. We previously affirmed Movant’s convictions for unlawful use of a weapon in violation of section 571.030.1(1), RSMo 2000. State v. Jones, 31 S.W.3d 515 (Mo.App. E.D.2000). He now claims his counsel was ineffective for failing to withdraw because he was a necessary impeachment witness.
Having reviewed the briefs of the parties and the record on appeal, we conclude *924the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).